NOTE: This order is nonprecedential
United Stat_es Court of AppeaIs
for the FederaI Circuit
DOMINION RESOURCES, INC.,
Plaintiff-Appellee, '
V.
UNITED STATES,
Defendant-Appellant.
2011-5084 _
Appeal from the United States C0urt of Feder.-al
C1ain1s in case n0. 08-CV-195, Judge Charles F. Lett0w.
DOMINION RESOURCES, INC.,
Plaintiff-Appellan,t,
V.
UNITED STATES,
Defendant-Appellee.
2011-5087

DOMINION RESOURCES V. US 2
Appeal &om the United States Court of Federal
Claims in case no. 08-CV-195, Judge Charles F. LettoW.
ON MOTION
ORDER
Upon consideration of the United States’ motion to
dismiss appeal n0. 2011-5084,*
IT ls ORDERED THAT:
(1) The motion is granted
(2) Each side shall bear its own costs in 2011-5084.
(3) The revised official caption for 2011-5087 is re-
flected above.
FOR THE CO‘UR'I‘
HAY 39 ml 131 Jan H0rba1y
Date J an Horbaly
C1erk
cc: Eric R. Fox, Esq.
Francesca U. Tamami, Esq.
s21
Issued As A Mandate (As To 2011-5084 Only):  20 
* The United States, requests that this dismissal be
with prejudice; hoWever, it is not the practice of this court
to dismiss with or without prejudice
F!
u.s. confer ol5EA1l=?PFALs am
11-le FsaEwAL concur
HAY 2 0 2011
.|ANHDRBALY
CLEl`ll